Exhibit 10.3(B)

THE RUBICON PROJECT, INC. 2014 EMPLOYEE STOCK PURCHASE PLAN
ENROLLMENT AGREEMENT




New Enrollment or Re-enrollment after Withdrawing:
I elect to participate in The Rubicon Project, Inc. (the “Company”) 2014
Employee Stock Purchase Plan (the “Plan”) and subscribe to purchase shares of
the Company’s common stock (the “Shares”) in accordance with this enrollment
form including any terms and conditions set forth in any appendices attached
hereto (this enrollment form and the appendices hereinafter referred to as the
“Enrollment Agreement”) and the Plan. I agree to be bound by the terms of the
Plan and the Enrollment Agreement. The effectiveness of this Enrollment
Agreement is dependent upon my eligibility to participate in the Plan.
Capitalized terms used but not defined in this Enrollment Agreement have the
meanings given to such terms in the Plan.


I authorize deductions in the amount of my election (which I will specify in the
enrollment form, in a whole percentage from 1% to 10%) of my Compensation on
each payday during the six-month Offering Period in accordance with the Plan
(“Enrollment Percentage”). I understand that these deductions will be taken from
my net after-tax base salary (after all pre-tax deductions and tax withholding
have been taken) and that no interest will be credited or paid on any such
amounts. I understand that at the end of each Offering Period for which my
election is effective, I will receive a 15% discount on my purchase of Shares
based on the closing price of the Shares at either the beginning of the Offering
Period or the end of the Offering Period, whichever is lower.


I acknowledge that I have received a copy of the Plan and the Plan prospectus
and have reviewed their terms.


I understand and acknowledge that my participation in the Plan may have tax
consequences and that the Company and Subsidiaries are not providing me with any
tax, legal or financial advice, nor are they making any recommendations
regarding my participation in the Plan, or my acquisition or sale of the
underlying Shares. I am hereby advised to consult with my own personal tax,
legal and financial advisors regarding my participation in the Plan before
taking any action related to the Plan.


In addition, I understand that an investment in the Shares, as with any other
equity investment, has inherent risks and therefore I could lose money and that
my participation in the Plan is voluntary.


I understand that the Company may elect to terminate, suspend or modify the
terms of the Plan at any time. I agree to be bound by such termination,
suspension or modification regardless of whether notice is given to me of such
event, subject in any case to my right to timely withdraw from the Plan in
accordance with the Plan withdrawal procedures then in effect.


I understand that the Company may, in its sole discretion, decide to deliver any
documents related to current or future participation in the Plan by electronic
means. I consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.


Further, I recognize that this Enrollment Agreement and my participation in the
Plan will be governed by and construed in accordance with the laws of the State
of Delaware (without regard to its conflict of laws provisions). For purposes of
litigating any dispute that arises directly or indirectly from the relationship
of the parties, I hereby submit and consent to the exclusive jurisdiction of the
State of California and agree that such litigation shall be conducted only in
the courts of Los Angeles County, California, or the federal courts for the
United States for the Central District of California, and no other courts.


The provisions of this Enrollment Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions and obligations nevertheless shall be binding
and enforceable.
I acknowledge that a waiver by the Company of breach of any provision of this
Enrollment Agreement shall not operate or be construed as a waiver of any other
provision of this Enrollment Agreement, or of any subsequent breach of this
Enrollment Agreement.
I understand that if I am working or resident in a country other than the United
States, my participation in the Plan also shall be subject to the Additional
Terms and Conditions for Non-U.S. Participants set forth in Appendix A attached
hereto (“Appendix A”) and any special terms and conditions for my country set
forth in Appendix B attached hereto (“Appendix B”). Further, I understand that
if I relocate to one of the countries included in Appendix B, the special terms
and conditions for such country will apply to me to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable for legal or administrative reasons. Appendix A and Appendix B
constitute part of the Enrollment Agreement.





    

--------------------------------------------------------------------------------



I acknowledge that the Company has the right to impose other requirements on my
participation in the Plan and any Shares purchased under the Plan, to the extent
the Company determines it is necessary or advisable for legal or administrative
reasons. I hereby agree to take whatever additional action and execute whatever
additional documents the Company may deem necessary or advisable in order to
carry out the foregoing or one or more of the obligations or restrictions
imposed on me or the Shares pursuant to the provisions of this Enrollment
Agreement.
Enrollment Agreement.


By participating in the Plan, I agree to comply with the Company’s policy on
insider trading (to the extent that it is applicable to me). Further, I
acknowledge that my country of residence also may have laws or regulations
governing insider trading and that such laws or regulations may impose
additional restrictions on my ability to participate in the Plan (e.g.,
acquiring or selling Shares) and that I am solely responsible for complying with
such laws or regulations.


I UNDERSTAND AND ACKNOWLEDGE THAT ELECTIONS/CHANGES ON THIS FORM WILL REMAIN IN
EFFECT THROUGHOUT SUCCESSIVE OFFERING PERIODS UNLESS I WITHDRAW FROM THE PLAN BY
PROVIDING NOTICE TO THE COMPANY IN ACCORDANCE WITH PROCEDURES PRESCRIBED BY THE
COMPANY.





    

--------------------------------------------------------------------------------



APPENDIX A


THE RUBICON PROJECT, INC.


2014 EMPLOYEE STOCK PURCHASE PLAN


ADDITIONAL TERMS AND CONDITIONS FOR NON-U.S. PARTICIPANTS


Capitalized terms used but not otherwise defined herein shall have the meaning
given to such terms in the Plan or the enrollment form.


1.Terms of Plan Participation for Non-U.S. Participants. I understand that this
Appendix A contains additional terms and conditions that, together with the Plan
and the enrollment form, govern my participation in the Plan if I am working or
resident in a country other than the United States. I further understand that my
participation in the Plan also will be subject to any terms and conditions for
my country set forth in Appendix B attached hereto.
2.Conversion of Payroll Deductions. I understand that if my payroll deductions
or contributions under the Plan are made in any currency other than U.S.
dollars, such payroll deductions or contributions will be converted to U.S.
dollars on or prior to the Purchase Date using a prevailing exchange rate in
effect at the time such conversion is performed, as determined by the Committee.
I understand and agree that neither the Company nor its Subsidiaries will be
liable for any foreign exchange rate fluctuation between my local currency and
the U.S. dollar that may affect the value of the options granted to me under the
Plan or the value of any amounts due to me under the Plan, including the amount
of proceeds due to me upon the sale of any Shares acquired under the Plan.
3.Responsibility for Taxes. I acknowledge that, regardless of any action taken
by the Company and, if different, my employer (the “Employer”) with respect to
any or all income tax, social security, payroll tax, fringe benefit, or other
tax-related items related to my participation in the Plan and legally applicable
to me (“Tax-Related Items”), the ultimate liability for all Tax-Related Items is
and remains my responsibility and may exceed the amount actually withheld by the
Company and/or the Employer. Furthermore, I acknowledge that the Company and/or
the Employer (i) make no representations or undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect of the options under the
Plan, including the grant of such options, the purchase and sale of Shares
acquired under the Plan and/or the receipt of any dividends on such Shares, and
(ii) do not commit to and are under no obligation to structure the terms of the
grant of options or any aspect of my participation in the Plan to reduce or
eliminate my liability for Tax-Related Items or achieve any particular tax
result. Further, if I am or become subject to Tax-Related Items in more than one
jurisdiction, I acknowledge that the Company and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.
Prior to the purchase of Shares under the Plan or any other relevant taxable or
tax withholding event, as applicable, I agree to make adequate arrangements
satisfactory to the Company to satisfy all Tax-Related Items. In this regard, I
authorize the Company and/or the Employer, or their respective agents, at the
Company’s discretion, to satisfy the obligations with regard to all Tax-Related
Items by one or a combination of the following: (1) withholding from my wages or
Compensation paid to me by the Company or the Employer; or (2) withholding from
proceeds of the sale of the Shares purchased under the Plan either through a
voluntary sale or through a mandatory sale arranged by the Company (on my behalf
pursuant to this authorization). Depending on the withholding method, the
Company and/or the Employer may withhold or account for Tax-Related Items by
considering applicable maximum rates, in which case I will receive a cash refund
of any over-withheld amount not remitted to tax authorities on my behalf and
will have no entitlement to the Common Stock equivalent.
Finally, I agree to pay to the Company and/or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of my participation in the Plan that cannot be
satisfied by the means previously described. The Company may refuse to purchase
Shares under the Plan on my behalf and/or refuse to issue or deliver the Shares
or the proceeds of the sale of Shares if I fail to comply with my obligations in
connection with the Tax-Related Items.
4.Nature of Grant. By electing to participate in the Plan, I acknowledge,
understand and agree that:
(a)the Plan is established voluntarily by the Company and it is discretionary in
nature;
(b)all decisions with respect to future grants of options under the Plan, if
any, will be at the sole discretion of the Company;



    

--------------------------------------------------------------------------------



(c)the grant of options under the Plan shall not create a right to employment or
be interpreted as forming an employment or service contract with the Company,
and shall not interfere with the ability of the Company or any Subsidiary, as
applicable, to terminate my employment (if any);
(d)the options granted under the Plan and the Shares underlying such options,
and the income and value of same, are not intended to replace any pension rights
or compensation;
(e)the options granted under the Plan and the Shares underlying such options,
and the income and value of same, are not part of my normal or expected
compensation for any purpose, including, but not limited to, calculating any
severance, resignation, termination, redundancy, dismissal, end-of-service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments;
(f)the future value of the Shares underlying the options granted under the Plan
is unknown, indeterminable and cannot be predicted with certainty;
(g)the Shares that I acquire under the Plan may increase or decrease in value,
even below the Purchase Price;
(h)no claim or entitlement to compensation or damages shall arise from the
forfeiture of the options granted to me under the Plan as a result of the
termination of my status as an Employee (for any reason whatsoever, and whether
or not later found to be invalid or in breach of employment laws in the
jurisdiction where I am employed or the terms of my employment agreement, if
any) and, in consideration of the grant of options under the Plan to which I
otherwise am not entitled, I irrevocably agree never to institute a claim
against the Company, the Employer or any Subsidiary, waive my ability, if any,
to bring such claim, and release the Company, the Employer and any Subsidiary
from any such claim that may arise; if, notwithstanding the foregoing, any such
claim is allowed by a court of competent jurisdiction, I shall be deemed
irrevocably to have agreed not to pursue such claim and I agree to execute any
and all documents necessary to request dismissal or withdrawal of such claim;
(i)in the event of the termination of my status as an Employee (for any reason
whatsoever, whether or not later found to be invalid or in breach of employment
laws in the jurisdiction where I am employed or the terms of my employment
agreement, if any), my right to participate in the Plan and any options granted
to me under the Plan, if any, will terminate effective as of the date that I no
longer am actively employed by the Company and/or the Employer and will not be
extended by any notice period mandated under the employment laws in the
jurisdiction in which I am employed or the terms of my employment agreement, if
any (e.g., active employment would not include a period of “garden leave” or
similar period pursuant to the employment laws in the jurisdiction in which I am
employed or the terms of my employment agreement, if any); the Committee shall
have the exclusive discretion to determine when I no longer am actively employed
for purposes of my participation in the Plan (including whether I still may be
considered to be actively employed while on a leave of absence); and if any
payroll deductions are taken under the Plan after the date I am no longer
actively employed, my sole remedy will be payment to me of such amounts in the
same manner as other accumulated payroll deductions are returned to me; and
(j)the grant of the option and the benefits evidenced by this Enrollment
Agreement do not create any entitlement not otherwise specifically provided for
in the Plan, or provided by the Company in its discretion, to have such rights
or benefits transferred to, or assumed by, another company nor to be exchanged,
cashed out or substituted for, in connection with a sale of substantially all of
the Company’s assets or a merger of the Company in which the Company is not the
surviving corporation.
5.Data Privacy. I hereby explicitly and unambiguously consent to the collection,
use and transfer, in electronic or other form, of my personal data as described
in the Enrollment Agreement and any other Plan materials (“Data”) by and among,
as applicable, the Employer, the Company and its Subsidiaries for the exclusive
purpose of implementing, administering and managing my participation in the
Plan.
I understand that Data may include certain personal information about me,
including, but not limited to, my name, home address and telephone number, date
of birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all options granted under the Plan or any other entitlement
to shares of stock awarded, canceled, exercised, vested, unvested or outstanding
in my favor.
I understand that Data will be transferred to Morgan Stanley Smith Barney, or
such other stock plan service provider as may be selected by the Company in the
future (the “Designated Broker”), which is assisting the Company with the
implementation, administration and management of the Plan. I understand that the
recipients of Data may be located in the United States or elsewhere, and that a
recipient’s country of operation (e.g., the United States) may have different
data privacy laws and protections than my country. I understand that I may
request a list with the names and addresses of any potential recipients of the
Data by contacting my local human resources representative. I authorize the
Company, the Designated Broker and any other possible



    

--------------------------------------------------------------------------------



recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing my participation in the Plan. I
understand that Data will be held only as long as is necessary to implement,
administer and manage my participation in the Plan. I understand that I may, at
any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
my local human resources representative. Further, I understand that I am
providing the consents herein on a purely voluntary basis. If I do not consent,
or if I later seek to revoke my consent, my employment status or career with the
Company or the Employer will not be adversely affected; the only consequence of
refusing or withdrawing my consent is that the Company would not be able to
grant me options under the Plan or other equity awards, or administer or
maintain such awards. Therefore, I understand that refusing or withdrawing my
consent may affect my ability to participate in the Plan. For more information
on the consequences of my refusal to consent or withdrawal of consent, I
understand that I may contact my local human resources representative.
Finally, upon request of the Company or the Employer, I agree to provide an
executed data privacy consent form to the Company and/or the Employer (or any
other agreements or consents that may be required by the Company and/or the
Employer) that the Company and/or the Employer may deem necessary to obtain from
me for the purpose of administering my participation in the Plan in compliance
with the data privacy laws in my country, either now or in the future. I
understand and agree that I will not be able to participate in the Plan if I
fail to provide any such consent or agreement requested by the Company and/or
the Employer.
6.Language. If I have received this Enrollment Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.



    

--------------------------------------------------------------------------------



APPENDIX B


THE RUBICON PROJECT, INC.


2014 EMPLOYEE STOCK PURCHASE PLAN


COUNTRY-SPECIFIC PROVISIONS FOR NON-U.S. PARTICIPANTS


Terms and Conditions


I understand that this Appendix B includes additional terms and conditions that
govern the options granted to me under the Plan if I work or reside in one of
the countries listed below. If I am a citizen or resident of a country other
than the one in which I currently am working (or if I am considered as such for
local law purposes), or if I transfer employment or residence to another country
after enrolling in the Plan, I acknowledge and agree that the Company, in its
discretion, will determine the extent to which the terms and conditions herein
will be applicable to me.
Capitalized terms used but not otherwise defined herein shall have the meaning
given to such terms in the Plan, the enrollment form or Appendix A to the
enrollment form.
Notifications
This Appendix B also includes information regarding securities laws, exchange
controls and certain other issues of which you should be aware with respect to
your participation in the Plan. The information is based on the securities,
exchange control and other laws in effect in the respective countries as of
October 2014. Such laws are often complex and change frequently. As a result,
the Company recommends that you do not rely on the information in this Appendix
B as the only source of information relating to the consequences of your
participation in the Plan because the information included herein may be out of
date at the time that you acquire Shares under the Plan or subsequently sell
such Shares.
In addition, the information contained herein is general in nature and may not
apply to your particular situation and the Company is not in a position to
assure you of any particular result. Accordingly, you are advised to seek
appropriate professional advice as to how the relevant laws in your country may
apply to your individual situation.
Finally, if you are a citizen or resident of a country other than the one in
which you currently are working or residing (or if you are considered as such
for local law purposes), or if you transfer employment or residence to another
country after options have been granted to you under the Plan, the information
contained herein may not be applicable to you in the same manner.
AUSTRALIA
Notifications
Securities Law Information. If Shares are purchased under the Plan and
subsequently offered for sale to a person or entity resident in Australia, such
offer may be subject to disclosure requirements under Australian law.
Participants should obtain legal advice regarding any applicable disclosure
requirements prior to making any such offer.
BRAZIL
Terms and Conditions
Authorization for Transmission of Funds. I understand that, in addition to other
procedures for enrolling in the Plan, I may be required to execute a letter of
authorization and/or other agreements or consents to enable the Employer, any
Subsidiary or any third party designated by the Employer or the Company, to
remit accumulated payroll deductions from Brazil to the United States of America
for the purchase of Shares under the Plan. I understand that if I fail to
execute a letter of authorization or any other agreements or consents that may
be required for the remittance of payroll deductions, I will not be able to
participate in the Plan.
Compliance with Law. By electing to participate in the Plan, I agree to comply
with all applicable Brazilian laws and to pay any and all applicable Tax-Related
Items associated with the purchase and sale of Shares acquired under the Plan,
or the receipt of any dividends in the future.



    

--------------------------------------------------------------------------------



Notifications
Exchange Control Information. Participants who are residents or domiciled in
Brazil must submit a declaration of assets and rights held outside of Brazil,
including Shares acquired under the Plan, to the Central Bank if the aggregate
value of such assets and rights is at least US$100,000. Participants should
consult their personal legal advisors for further details regarding this
requirement.
CANADA
Terms and Conditions
Labor Law Acknowledgement. This provision replaces Section 4(i) of Appendix A:
in the event of the termination of my status as an Employee (for any reason
whatsoever, whether or not later found to be invalid or in breach of employment
laws in the jurisdiction where I am employed or the terms of my employment
agreement, if any), my right to participate in the Plan and any options granted
to me under the Plan, if any, will terminate effective as of the earlier of: (i)
the date on which my employment with the Company and/or the Employer is
terminated; (ii) the date on which I receive a written notice of termination of
employment regardless of any notice period or period of pay in lieu of such
notice required under any employment laws in my country (including, without
limitation, statutory law, regulatory law, and/or common law), even if such law
is otherwise applicable to my benefits from the Company and/or the Employer; or
(iii) the date on which I am no longer actively providing services to the
Company and/or the Employer (regardless of the reason for such termination and
regardless of whether it is later found to be invalid); the Committee shall have
the exclusive discretion to determine when I am no longer actively providing
services for purposes of the Plan (including whether I am still actively
providing services while on a leave of absence); and if any payroll deductions
are taken under the Plan after the date I am no longer actively employed, my
sole remedy will be payment to me of such amounts in the same manner as other
accumulated payroll deductions are returned to me;
Notifications
Securities Law Information. Shares acquired under the Plan may result in
Canadian securities laws issues if such Shares are sold through a broker other
than the Designated Broker or if the sale does not take place through the
facilities of a stock exchange outside Canada on which the Shares are listed
(i.e., the New York Stock Exchange).
Tax Reporting Obligation. Foreign property (including Shares purchased under the
Plan and possibly the option) must be reported on Form T1135 (Foreign Income
Verification Statement) if the total value of foreign property exceeds C$100,000
at any time during the year. Participants should consult their personal tax
advisors for further details regarding this requirement.
FRANCE
Terms and Conditions


Language Consent. By electing to participate in the Plan, I confirm that I have
read and understood the documents relating to the options and my participation
in the Plan (i.e., the Plan and this Enrollment Agreement), which were provided
to me in the English language. I accept the terms of these documents
accordingly.


Consentement Relatif à la Langue Utilisée.  En choisissant de participer au
Plan, je confirme avoir lu et compris les documents relatifs aux options et a ma
participation au Plan (à savoir, le Plan et le présent Contrat de Souscription)
qui m’ont été communiqués en langue anglaise. J’accepte les termes de ces
documents en connaissance de cause.


Payroll Deduction Authorization. The following provision has been translated
into French in order for Participants to expressly authorize the payroll
deductions under the Plan:


I authorize deductions in the amount of my election (which I will specify in the
enrollment form, in a whole percentage from 1% to 10%) of my Compensation on
each payday during the six month Offering Period in accordance with the Plan
(“Enrollment Percentage”). I understand that these deductions will be taken from
my net after-tax base salary (after all pre-tax deductions and tax withholding
have been taken) and that no interest will be credited or paid on any such
amounts. I understand that at the end of each Offering Period for which my
election is effective, I will receive a 15% discount on my purchase of Shares
based on the closing price of the Shares at either the beginning of the Offering
Period or the end of the Offering Period, whichever is lower.


Autorisation de Prélèvements sur Salaire. La clause suivante a été traduite en
français afin de permettre aux Participants d’autoriser les prélèvements sur
salaire dans le cadre du Plan en toute connaissance de cause :



    

--------------------------------------------------------------------------------





J’autorise les prélèvements d’un montant de mon choix (que je préciserai dans le
formulaire de souscription, exprimé en pourcentage d’un chiffre entier compris
entre 1 % et 10 %) de ma Rémunération lors de chaque jour de paie durant la
Période d’Offre de six mois en conformité avec le Plan (« Pourcentage de
Souscription »). Je comprends que ces prélèvements seront déduits de mon salaire
de base net après impôts (après que toutes les déductions avant impôts et
retenues à la source aient été déduites) et qu’aucun intérêt ne sera crédité ou
payé sur aucun de ces montants. Je comprends qu’à la fin de chaque Période
d’Offre pour laquelle mon choix est en vigueur, je bénéficierai d’une décote de
15 % sur l’acquisition d’Actions basée sur le prix de clôture des Actions soit
au début de la Période d’Offre ou à la fin de la Période d’Offre, le moins élevé
des deux montants étant retenu.


Notifications


Foreign Asset/Account Reporting Information. Participants in France must declare
any foreign bank investment, or brokerage account opened, used or closed during
the fiscal year to the French tax authorities when filing their annual tax
returns. Participants should consult their personal tax advisors for details
regarding this requirement.
GERMANY


Notifications


Exchange Control Information. Cross-border payments in excess of €12,500 in
connection with the purchase or sale of securities (e.g., transfer of proceeds
from the sale of Shares into Germany) must be reported electronically to the
German Federal Bank. The online filing portal may be accessed at the website of
the German Federal Bank. Participants should consult their personal tax advisors
for details regarding this requirement.


ITALY


Terms and Conditions


Data Privacy. This provisions replaces in its entirety Section 5 of Appendix A:


I understand that the Company, the Employer and any other Subsidiary may hold
certain personal information about me, including my name, home address and
telephone number, date of birth, social insurance number or other identification
number, salary, nationality, job title, any shares of stock or directorships I
hold in the Company, details of the Plan or any other entitlement to shares of
stock awarded, canceled, exercised, vested, unvested or outstanding in my favor
(“Data”), for the exclusive purpose of implementing, administering and managing
my participation in the Plan.
I also understand that providing the Company with the Data is necessary for the
performance of the Plan and that my refusal to provide such Data would make it
impossible for the Company to perform its contractual obligations and may affect
my ability to participate in the Plan. The Controller of personal data
processing is The Rubicon Project, Inc., with registered offices at 12181 Bluff
Creek Drive, Playa Vista, CA 90094 U.S.A., and, pursuant to D.lgs 196/2003, its
representative in Italy is the Employer in Italy.
I understand that my Data will not be publicized, but it may be transferred to
Morgan Stanley Smith Barney, its affiliates and other financial institutions or
brokers involved in the management and administration of the Plan. I further
understand that the Company and/or its Subsidiaries will transfer Data amongst
themselves as necessary for the purpose of implementation, administration and
management of my participation in the Plan, and that the Subsidiaries may each
further transfer Data to third parties assisting the Company in the
implementation, administration and management of the Plan, including any
requisite transfer to Morgan Stanley Smith Barney, its affiliates, or another
third party with whom I may elect to deposit any Shares acquired under the Plan.
Such recipients may receive, possess, use, retain and transfer the Data in
electronic or other form, for the purposes of implementing, administering and
managing my participation in the Plan. I understand that these recipients may be
located in the European Economic Area, or elsewhere, such as the U.S. Should the
Company exercise its discretion in suspending all necessary legal obligations
connected with the management and administration of the Plan, it will delete my
Data as soon as it has accomplished all the necessary legal obligations
connected with the management and administration of the Plan.
I understand that Data processing related to the purposes specified above shall
take place under automated or non-automated conditions, anonymously when
possible, that comply with the purposes for which Data are collected and with
such confidentiality and security provisions as set forth by applicable Italian
data privacy laws and regulations, with specific reference to Legislative Decree
no. 196/2003.



    

--------------------------------------------------------------------------------



The processing activity, including communication, the transfer of my Data
abroad, including outside of the European Economic Area, as herein specified and
pursuant to applicable Italian data privacy laws and regulations, does not
require my consent thereto as the processing is necessary to performance of
contractual obligations related to implementation, administration and management
of the Plan. I understand that, pursuant to Section 7 of the Legislative Decree
no. 196/2003, I have the right to, including but not limited to, access, delete,
update, ask for rectification of my Data and cease, for legitimate reason, the
Data processing. Furthermore, I am aware that my Data will not be used for
direct marketing purposes. In addition, the Data provided can be reviewed and
questions or complaints can be addressed by contacting the Company.
Plan Document Acknowledgment. In participating in the Plan, I acknowledge that I
have received a copy of the Plan and this Enrollment Agreement and have reviewed
the Plan and this Enrollment Agreement in their entirety and fully understand
and accept all provisions of the Plan and this Enrollment Agreement. I further
acknowledge that I have read and specifically and expressly approve the
paragraphs of the enrollment form and Appendix A addressing (i) governing law
and venue, (ii) imposition of other requirements, (iii) Responsibility for Taxes
(Section 3), (iv) Nature of Grant (Section 4), (v) Language (Section 6), and
(vi) the Data Privacy section set forth above in this Appendix B.
Notifications
Exchange Control Information. Participants are required to report investments
held abroad or foreign financial assets (e.g., cash, Shares) that may generate
income taxable in Italy on an annual tax return (UNICO Form, RW Schedule) or on
a special form if no tax return is due, irrespective of their value. The same
reporting duties apply to Italian residents who are beneficial owners of the
investments, even if they do not directly hold investments abroad or foreign
assets.


Foreign Asset/Account Reporting Information. A tax on the value of any financial
assets held outside of Italy by Italian residents will apply at an annual rate
of 0.2% for fiscal year 2014. The taxable amount will be the fair market value
of the financial assets, assessed at the end of the calendar year in the place
where the financial assets are held, using the documentation issued by the local
broker. Participants should consult their personal tax advisors for details
regarding this requirement.


JAPAN


Notifications


Foreign Asset/Account Reporting Information.  Participants holding assets
outside of Japan (e.g., Shares purchased under the Plan) with a value exceeding
¥50,000,000 (as of December 31 each year) are required to comply with annual tax
reporting obligations with respect to such assets. Participants should consult
their personal tax advisors for details regarding this requirement.


SINGAPORE


Terms and Conditions


Form of Contributions.  Notwithstanding Section 2 of Appendix A, I acknowledge
and agree that I may be required to participate in the Plan by means other than
payroll deductions (e.g., bank wire or check) if the Company, in its discretion,
determines that collection of payroll deductions is not permissible or
administratively feasible.  


In this regard and upon notice by the Company, I understand and agree that no
payroll deductions will be made from my earnings and that I will be required to
make contributions for the purchase of Shares under the Plan by the means set
forth in such notice.  I further understand and agree that no Shares will be
purchased on my behalf under the Plan if I fail to submit my contributions in
the manner required by such notice. 


Notifications


Securities Law Information. The grant of options under the Plan is being made
pursuant to the “Qualifying Person” exemption under section 273(1)(f) of the
Singapore Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”). The Plan
has not been lodged or registered as a prospectus with the Monetary Authority of
Singapore. Further, the options granted under the Plan are subject to section
257 of the SFA and I am not permitted to sell, or offer to sell, any Shares in
Singapore unless such sale or offer is made pursuant to the exemptions under
Part XIII Division (1) Subdivision (4) (other than section 280) of the SFA.


Director Notification Obligation. Directors, associate directors or shadow
directors of a Singapore Subsidiary are subject to certain notification
requirements under the Singapore Companies Act. Among these requirements is an
obligation to notify such entity in writing within two business days of any of
the following events: (i) the acquisition or disposal of an interest (e.g.,
options granted



    

--------------------------------------------------------------------------------



under the Plan or Shares) in the Company or any Subsidiary, (ii) any change in
previously-disclosed interests (e.g., sale of Shares), or (iii) becoming a
director, associate director or shadow director of Subsidiary in Singapore, if
the individual holds such an interest at that time.




UNITED KINGDOM


Terms and Conditions


Responsibility for Taxes. The following provision supplements Section 3 of
Appendix A:


If payment or withholding of any income tax liability arising in connection with
my participation in the Plan is not made by me to the Employer within ninety
(90) days of the end of the U.K. tax year during which the event giving rise to
the income tax liability occurs or such other period specified in Section
222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003 (the “Due
Date”), I understand and agree that the amount of any uncollected income tax
will constitute a loan owed by me to the Employer, effective on the Due Date. I
understand and agree that the loan will bear interest at the then-current
official rate of Her Majesty’s Revenue and Customs, it will be immediately due
and repayable by me, and the Company and/or the Employer may recover it at any
time thereafter by any of the means referred to in the Plan or Section 3 of
Appendix A.


Notwithstanding the foregoing, I understand and agree that if I am a director or
an executive officer of the Company (within the meaning of such terms for
purposes of Section 13(k) of the Exchange Act), I will not be eligible for such
a loan to cover the income tax liability. In the event that I am a director or
executive officer and the income tax is not collected from or paid by me by the
Due Date, I understand that the amount of any uncollected income tax may
constitute an additional benefit to me on which additional income tax and
National Insurance Contributions will be payable. I understand and agree that I
will be responsible for reporting and paying any income tax due on this
additional benefit directly to Her Majesty’s Revenue and Customs under the
self-assessment regime and for reimbursing the Company or the Employer (as
appropriate) for the value of any employee National Insurance Contributions due
on this additional benefit which the Company or the Employer may recover from me
by any of the means referred to in the Plan or Section 3 of Appendix A.



    